Citation Nr: 1704650	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  05-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU) prior to February 19, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his mother


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to October 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for an acquired psychiatric disorder and TDIU.  This matter had a significant procedural history culminating in an August 2012 decision where the Board denied service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, and remanded the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) (2016).

The Veteran appealed the August 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the issue of service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  Specifically, the parties agreed in the JMR that the Board erred in failing to obtain a clarifying opinion from a VA examiner who conducted an August 2011 VA mental health examination.  

Upon the matter being returned to the Board, in a May 2014 decision, the aforementioned issues were remanded for additional development.  After completion of the requested development, in an August 2016 decision, the Board granted service connection for an acquired psychiatric disorder of paranoid schizophrenia.  The Board then remanded the TDIU issue as the Veteran had not previously met the combined disability rating percentage pursuant to 38 C.F.R. § 4.16(a) (2016).  In a September 2016 rating decision, the RO assigned an initial disability rating for the now service-connected paranoid schizophrenia of 100 percent from February 19, 2004, the date of claim for service connection for an acquired psychiatric disorder.  The purported issue of entitlement to a TDIU prior to February 19, 2004 was then adjudicated in a September 2016 supplemental statement of the case (SSOC), even though there was in fact no issue to adjudicate as a matter of law.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the RO assigned an initial disability rating for the now service-connected paranoid schizophrenia, and as the TDIU issue on appeal was readjudicated in a September 2016 SSOC, the Board finds that the Board's remand order has been satisfied.

As noted above, after the Board granted service connection for paranoid schizophrenia and remanded the issue of entitlement to a TDIU, the RO assigned an initial disability rating of 100 percent (totally disabling) for the service-connected paranoid schizophrenia from February 19, 2004, the date of claim for service connection.  Because a 100 percent schedular rating for paranoid schizophrenia was assigned from February 19, 2004, there was no rating period after that date where the schedular rating was "less than total," as required for a TDIU.  See 38 C.F.R. 
§ 4.16(a).  For this reason, the issue of entitlement to a TDIU from February 19, 2004 forward has been rendered moot.  The question of whether the Veteran is entitled to an award of TDIU from February 19, 2004 forward is rendered moot by the grant of a 100 percent ("total") schedular rating for paranoid schizophrenia, leaving no question of law or fact to decide regarding that issue.  38 U.S.C.A. 
§§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).

The Board notes that a TDIU claim can be granted despite the existence of a schedular total rating for the purpose of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. §1114(s).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  When a Veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).  Later, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that VA was required to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC.  

The record reflects that the Veteran was assigned a 100 percent (total) schedular disability rating for the service-connected paranoid schizophrenia from February 19, 2004, and that the Veteran was assigned an increased 50 percent (from 30 percent) disability rating for service-connected migraines from May 25, 2004.  The increased rating for migraines entitled the Veteran to SMC at the housebound rate, which the RO awarded in the September 2016 rating decision effective May 25, 2004.  Under Bradley, the Veteran could be entitled to SMC for the time period from February 19, 2004 to May 25, 2004, if the evidence reflects that the migraine headaches alone prevented obtaining or maintaining substantially gainful employment.

The Board notes that in a July 2006 lay statement, and during a January 2006 VA hypertension examination, the Veteran advanced that the service-connected headaches alone rendered him unable to obtain or maintain substantially gainful employment; however, review of the evidence of record reveals this not to be the case.  As will be discussed below, the evidence of record reflects that the Veteran is primarily unemployable due to the service-connected paranoid schizophrenia and a non-service-connected back disorder.  Further, in the same July 2006 lay statement discussed above, the Veteran went on to convey that unemployablilty was due to a combination of service-connected disabilities including the migraines, hypertension, and bilateral pes planus.  In an August 2004 TDIU application, the Veteran attributed unemployability to migraines, hypertension, and mental health disability symptoms.  Additionally, at the July 2007 Travel Board hearing, the Veteran testified that unemployability was due to being afraid of people (mental disorder), head pain (migraines), and difficulty walking (bilateral pes planus).  As the evidence of record reflects that the Veteran has not been unemployable due to the service-connected migraines alone, the Board finds that Bradley and Buie (TDIU based on only one service-connected disability) are not applicable to the instant matter.

In July 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A copy of the transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  On May 25, 2004, VA received an informal claim for TDIU.

2.  The Veteran's service-connected paranoid schizophrenia has been rated as 100 percent (totally) disabling since February 19, 2004.

3.  The evidence reflects that the Veteran first became unable to obtain or maintain substantially gainful employment more than one year prior to the date of the May 25, 2004 informal claim for TDIU.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for the period prior to February 19, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

In June 2004, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for increased disability ratings, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The June 2004 VCAA notice was issued to the Veteran prior to the January 2005 rating decision denying a TDIU.  Further, in April 2005, the Veteran was provided with additional VCAA notice informing of the evidence generally needed to support increased rating and TDIU claims.  The TDIU issue was subsequently readjudicated in a September 2005 statement of the case (SOC) and numerous subsequent SSOCs.  For these reasons, there was no defect with respect to timing of the VCAA notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, all relevant documentation, including VA and private treatment (medical) records and Social Security Administration (SSA) records, has been secured and all relevant facts have been developed.  As the only question before the Board is whether the Veteran first became unemployable during the one year period prior to the filing of the May 25, 2004 informal claim for TDIU, the Board need not discuss its responsibilities under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), as an examination and/or retrospective opinion would not change the outcome of the Board's decision (a finding that the Veteran became unemployable more than one year prior to the filing of the May 25, 2004 informal claim).  For these reasons, there remains no question as to the substantial completeness of the record as to the issue of entitlement to a TDIU prior to February 19, 2004.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to a TDIU prior to February 19, 2004

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); Gaston at 984.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

The record reflects that on or about May 25, 2004, VA received an informal claim for TDIU.  As such, pursuant to 38 C.F.R. § 3.400(o)(2), the earliest date on which a TDIU could be assigned in the instant matter is May 25, 2004, unless it is factually ascertainable that the Veteran first became unable to obtain or maintain substantially gainful employment within one year from May 25, 2004, in other words, during the one year period from May 25, 2003 to May 25, 2004.

As discussed above, the Veteran's service-connected paranoid schizophrenia has been rated as 100 percent (totally) disabling since February 19, 2004, and the only TDIU issue before the Board is entitlement to a TDIU prior to February 19, 2004; therefore, because the Veteran was already rated as 100 percent (totally) disabled on the date of claim, the Board can only award entitlement to a TDIU if the evidence reflects that the Veteran first became entitled to a TDIU between the dates of May 25, 2003 and February 19, 2004.

A September 2003 private treatment record reflects that the Veteran was involved in a post-service work-related motor vehicle accident on December 27, 2002.  As a result of this accident, the Veteran was diagnosed with lumbar radiculopathy, lumbar spondylosis, and cervical spondylosis.   It was noted by the private physician that the Veteran had not worked since the December 2002 accident, and that, should the Veteran follow the physician's recommendations, "maximum medical improvement" would be attained in approximately 45 to 60 days.  

The Veteran also received a psychological evaluation in September 2003.  Per the evaluation report, the Veteran advanced experiencing a great deal of stress and difficulty managing daily routines.  Other noted symptoms included low morale, depressed mood, anxiety, worry, feelings of hopelessness, and difficulty managing routine affairs due to difficulty with memory, concentration, and decision making.  The Veteran appeared to be withdrawn, had little energy, and seemed to feel that life was no longer worthwhile.  At the conclusion of the examination, a Global Assessment of Functioning (GAF) score of 45 was assigned.  The GAF scale reflects "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Veteran received a VA mental health consultation in December 2003.  Per the consultation report, the Veteran was limited in ability due to the December 2002 motor vehicle accident and nightmares that had begun manifesting one year prior.  The Veteran also advanced being unable to work since the December 2002 accident because of stress and frequent panic attacks.  In a subsequent January 2004 VA psychology note, the Veteran conveyed hearing voices over the previous three to four years.

The Veteran received a vocational assessment in October 2003.  Per the assessment report, the Veteran advanced that depression manifested in January 2003, soon after the December 2002 motor vehicle accident.   

An April 2004 SSA disability determination report notes that the Veteran was found disabled due to a primary diagnosis of a back disorder and a secondary diagnosis of a mental health disorder.  While there is some confusion as to when SSA found the Veteran disabled, per the Veteran's February 2004 VA service connection application, the Veteran advanced being unable to work since January 31, 2003.  In the May 2004 informal TDIU claim, the Veteran represented to VA that he had been unable to work since 2002.  Then, in the subsequently filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran conveyed becoming too disabled to work in February 2003 due to migraines, hypertension, and mental health disorder symptoms.  While the Veteran's reports regarding work history and claimed unemployability are very inconsistent, all of the reports reflect a history of being unemployed before May 25, 2003, that is, more than one year prior to the May 2004 TDIU claim.
 
Having reviewed all the relevant evidence of record, lay and medical, the Board finds that the Veteran did not become unemployable during the period from May 25, 2003 (one year prior to the May 25, 2004 informal TDIU claim) and February 19, 2004 (date on which Veteran was awarded a 100 percent total disability rating for service-connected paranoid schizophrenia).  Rather, the evidence reflects that the Veteran became unable to obtain or maintain substantially gainful employment within the first few months of the December 2002 motor vehicle accident, the last date on which it is factually ascertainable that the Veteran worked a substantially gainful job.  

The evidence reflects that the Veteran has not worked since the December 2002 motor vehicle accident that resulted in a back injury.  Per an October 2003 vocational assessment, the Veteran advanced that depression manifested in January 2003, and in a December 2003 VA mental health consultation, the Veteran conveyed not working since the accident due to mental health symptoms.  When applying for SSA disability benefits, the Veteran advanced becoming disabled in January 2003.  The evidence also indicates that the Veteran's mental health symptoms had begun worsening prior to the December 2002 accident.  For these reasons, the Board finds that the Veteran first became unable to obtain or maintain substantially gainful employment prior to May 25, 2003, which is more than one year prior to receipt of the informal TDIU claim (May 25, 2004).  

Based upon the relevant evidence of record, the earliest possible effective date for the award of a TDIU is May 25, 2004, the date of informal claim for TDIU.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(o)(2); Gaston at 984.  As discussed above, because the Veteran was awarded a 100 percent total schedular disability rating for paranoid schizophrenia from February 19, 2004, the only issue before the Board is entitlement to a TDIU prior to February 19, 2004, as the issue of entitlement to a TDIU after February 19, 2004 has been rendered moot by the assignment of a 100 percent total disability rating.  See 38 C.F.R. § 4.16(a).  As the earliest possible effective date for a TDIU is May 25, 2004, approximately three months after February 19, 2004, the issue of entitlement to a TDIU prior to February 19, 2004 must be denied.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(o)(2); Gaston at 984  


ORDER

A TDIU prior to February 19, 2004 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


